Citation Nr: 1811157	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  14-02 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to an increased evaluation in excess of 20 for service-connected degenerative joint disease of the lumbar spine.

3.  Entitlement to an increased compensable evaluation for service-connected bilateral hearing loss.

4.  Entitlement to an increased evaluation in excess of 10 percent for service-connected tinnitus.

5.  Entitlement to service connection for a skin condition.

6.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Dodd, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to October 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran was provided with a hearing before the undersigned on April 2017.  A copy of the transcript has been associated with the claims file and reviewed accordingly.

The issue of entitlement to an increased compensable evaluation for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDING OF FACT

On April 2017, prior to the promulgation of a decision in the appeal and in person before the undersigned Veterans Law Judge, the Veteran withdrew a previously appealed claims for service connection for a skin condition; increased evaluations for PTSD, degenerative joint disease of the lumbar spine, and tinnitus; and TDIU.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for claims for service connection for a skin condition; increased evaluations for PTSD, degenerative joint disease of the lumbar spine, and tinnitus; and TDIU by the appellant have been met.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

In the present case, the Veteran, through his appearance at the April 2017 Board hearing, has withdrawn the appeal with regard to his claims for service connection for a skin condition; increased evaluations for PTSD, degenerative joint disease of the lumbar spine, and tinnitus; and TDIU, and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.



ORDER

The appeal for entitlement to an increased evaluation in excess of 50 percent for service-connected PTSD is dismissed.

The appeal for entitlement to an increased evaluation in excess of 20 for service-connected degenerative joint disease of the lumbar spine is dismissed.

The appeal for entitlement to an increased evaluation in excess of 10 percent for service-connected tinnitus is dismissed.

The appeal for entitlement to service connection for a skin condition is dismissed.

The appeal for entitlement to a TDIU is dismissed.


REMAND

In regard to the Veteran's claim for an increased compensable evaluation for bilateral hearing loss, it is noted that the Veteran testified at his April 2017 Board hearing that his hearing loss has continued to decline since his last 2011 VA audiological examination.  As such, it appears that this record may reflect a worsening of the Veteran's disability and a more current evaluation of the disability is indicated.  

Additionally, any recent relevant treatment records, including VA records, should also be obtained.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (c) (2017); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to identify any additional relevant records of treatment he wants considered in connection with this appeal.  The identified records should be sought.  In this regard, and whether or not the Veteran replies, appropriate efforts should be made to obtain any outstanding relevant VA treatment records.  

2. The Veteran should be afforded a new VA audiological examination to determine its current severity. The claims file should be made available to the examiner. Any indicated tests and studies should be accomplished and all clinical findings reported in detail. The examiner should consider the Veteran's lay statements in assessing any impairment.  

3. Thereafter, readjudicate the appeal. If any benefit sought on appeal remains denied, furnish the appellant and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and affords them the appropriate time period for response before the claims are returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 





action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


